DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 8, and 16 are pending.

Allowable Subject Matter
Claims 1, 8, and 16 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a line-of-sight guidance device, wherein 
a processor correcting the predetermined distance according to a distance between the first attention target and the driver.

Claim 8 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a line-of-sight guidance device comprising: a processor to execute a program; and a non-transitory memory to store the program which, when executed by the processor, causes a processor to
 determining a priority order of the two or more display units for displaying the line-of-sight guidance display according to the predicted movement destination of the line of sight.
The most relevant prior art is Fuji (US 2019/0009796) which teaches detecting a drivers line of sight on a first target, detecting a second target associated with the peripheral state of the vehicle, determines the second target should be watches, selects 
Regarding Claim 1. Fuji does not teach correcting the predetermined distance according to a distance between the first target and the driver. Prior art was not found that taught this subject matter.
Regarding Claim 8. Fuji does not teach determining a priority order of the two or more display units for displaying the line-of-sight guidance display according to the predicted movement destination of the line of sight. Prior art was not found that taught this subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694